            Case 1:20-cv-10015-DJC Document 11 Filed 04/14/20 Page 1 of 2



                          THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


EQUAL MEANS EQUAL, et al.,

                Plaintiffs,

       v.
                                                          C.A. No. 20-cv-10015-DJC
DAVID S. FERRIERO, in his official capacity as
Archivist of the United States,

                Defendant.


   DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

       Defendant David S. Ferriero, in his official capacity as Archivist of the United States,

respectfully submits this motion to dismiss the Amended Complaint filed by Plaintiffs, Equal

Means Equal, the Yellow Roses, and Katherine Weitbrecht, ECF No. 5. In support of the motion

to dismiss, Defendant files the accompanying memorandum of reasons.

Dated: April 14, 2020                            Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 ANDREW E. LELLING
                                                 United States Attorney

                                                 RAYFORD A. FARQUHAR
                                                 (B.B.O. # 560350)
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 1 Courthouse Way, Suite 9200
                                                 Boston, MA 02210
                                                 Phone: (617) 748-3100
                                                 Fax: (617) 748-3971
                                                 E-mail: rayford.farquhar@usdoj.gov

                                                 ERIC R. WOMACK
                                                 Assistant Branch Director
         Case 1:20-cv-10015-DJC Document 11 Filed 04/14/20 Page 2 of 2



                                                   Civil Division

                                                   /s/ Liam C. Holland
                                                   LIAM HOLLAND B.B.O. #704799
                                                   VINITA B. ANDRAPALLIYAL
                                                   (Admitted in New York)
                                                   Trial Attorneys
                                                   United States Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   P.O. Box No. 883, Ben Franklin Station
                                                   Washington, DC 20044
                                                   Phone: (202) 514-4964
                                                   Fax: (202) 616-8470
                                                   E-mail: Liam.C.Holland@usdoj.gov

                                                   Attorneys for Defendant

                          LOCAL RULE 7.1(a)(2) CERTIFICATE

       I hereby certify that I communicated with Plaintiffs’ counsel, Wendy J. Murphy, to narrow

the issues raised in this motion on February 11, 2020, and February 14, 2020, and Plaintiffs

accordingly filed an Amended Complaint on February 29, 2020. On March 25, 2020, I provided

Plaintiffs with notice of the grounds on which Defendant intended to move to dismiss the Amended

Complaint. We were unable to resolve or narrow the issues therein.


                                                     /s/ Liam C. Holland
                                                     LIAM C. HOLLAND




                                               2
